

115 HRES 707 IH: Recognizing the growth and transformation of the Republic of Korea and its significant contributions to the international community.
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 707IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Schneider submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the growth and transformation of the Republic of Korea and its significant
			 contributions to the international community.
	
 Whereas in 1995, after more than 40 years the Republic of Korea (South Korea) successfully ended its reliance on international assistance and in 2000 was removed from the Organization for Economic Co-operation and Development (OECD) Development Assistance Committee recipient list;
 Whereas after the Korean War, South Korea was the recipient of and relied on official development assistance;
 Whereas over time South Korea’s economy grew and transformed, attracted foreign investment, and promoted infrastructure and industrial development;
 Whereas South Korea is now the world’s 15th largest economy, the world’s 6th largest exporter, and the United States 6th largest trading partner;
 Whereas the strong United States-South Korea alliance is based on shared values, including democracy and human rights, economic prosperity, and mutual strategic interests;
 Whereas the 1953 Mutual Defense Treaty remains a steadfast pillar of the United States-South Korea alliance;
 Whereas South Korea’s remarkable democratic transition has resulted in 7 Presidential elections and 6 peaceful transitions of power since the new constitution was adopted in 1987;
 Whereas in 1987, South Korea established the Korea Economic Development Cooperation Fund to support economic development in developing countries through the provision of loan programs;
 Whereas in 1991, South Korea established the Korea International Cooperation Agency (KOICA) to administer foreign assistance, with a focus on addressing poverty and sustainable socioeconomic growth throughout the world;
 Whereas in 1997, the International Vaccine Institute was established in Seoul as an autonomous international organization under the Vienna Convention to develop and deliver vaccines around the globe;
 Whereas in 2009, South Korea formally created the World Friends Korea program, which sends volunteers across the globe to assist developing countries, connect different cultures, and increase international cooperation and understanding;
 Whereas in 2010, Korea joined the OECD Development Assistance Committee to further its support for the international community and developing nations;
 Whereas in 2011, South Korea co-chaired the Group of Twenty (G20) Development Working Group and facilitated implementation of the G20 Development Agenda;
 Whereas in 2015, South Korea joined the International Aid Transparency Initiative to increase the effectiveness of its development assistance programs;
 Whereas in 2017, South Korea established the Global Disease Eradication Fund to assist in the prevention and eradication of diseases in developing countries;
 Whereas in 2012, Incheon City was selected to host the Green Climate Fund (GCF), a global fund to help developing countries reduce their greenhouse gas emissions and combat climate change, and in 2013 its permanent headquarters was established in Songdo;
 Whereas South Korea has pledged $100 million to the GCF; Whereas in 2016, South Korea became a signatory to the Paris Agreement to fortify the international community’s efforts to combat climate change;
 Whereas South Korea’s Nationally Determined Contribution per the Paris Agreement is to reduce its greenhouse gas emissions by 37 percent from the business-as-usual level by 2030;
 Whereas in 1988, South Korea hosted the Summer Olympic and Paralympic Games in Seoul; Whereas in 2010, South Korea hosted the G20 Seoul Summit, leading to the adoption of the Seoul Action Plan to create stable economies and foster global economic growth;
 Whereas in 2011, South Korea hosted the OECD’s Fourth High Level Forum on Aid Effectiveness (HLF–4), where participants discussed improving the effectiveness of foreign assistance and signed the Busan Partnership for Effective Development Co-operation;
 Whereas in 2015, South Korea hosted the OECD Committee for Scientific and Technological Policy Ministerial-level meeting in Daejeon to discuss the future of science and innovation;
 Whereas in 2016, South Korea hosted the 10th Seoul Official Development Assistance International Conference to discuss development assistance programs and future areas to explore; and
 Whereas in 2018, South Korea will host both the Winter Olympic and Paralympic Games in Pyeongchang: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the steadfast alliance between the United States and Republic of Korea (South Korea);
 (2)applauds South Korea and its people for its significant contributions to the international community;
 (3)encourages South Korea to continue its foreign assistance programs and improving the lives of individuals throughout the world; and
 (4)provides its best wishes and support for a successful Winter Olympic and Paralympic Games in Pyeongchang in 2018.
			